DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended in view of applicant’s response filed 3/30/2021.  Claim 5 is canceled.  Therefore, claims 1-4, 6-17 are currently under examination.
Status of Previous Rejections
The Declaration under 37 CFR 1.132 filed 3/30/2021 is sufficient to overcome the rejection of claims 1-17 based upon Katori et al. JP2015-038255 in view of Kaneda et al. JP07-011454.  New rejection ground follows.  The present office action is made Non-Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/104703 whose English equivalent is Saito et al.US 2019/0136383(Saito), and further in view of Kaneda et al. JP07-011454 (Kaneda).
Saito teaches a method of treating a zinc or zinc alloy plated surface with a conversion coating solution(abstract) comprising Cr(III) ions in an amount of 2-
However, Saito does not explicitly teach that the colloidal silica is chain colloidal silica.
Kaneda teaches incorporating chain colloidal silica having a length of 25-250nm (abstract) into a Cr(III) containing conversion coating solution to improve corrosion resistance and paint adhesion[0021-0023].
Regarding claims 1-4, 6-9 and 12-17, it would have been obvious to have incorporated the chain colloidal silica having a length 25-250nm as taught by Kaneda into the conversion coating solution of Saito in order to achieve excellent corrosion resistance and paint adhesion as taught by Kaneda.  
Additionally, the coating solution component concentrations and pH as taught by Saito in view of Kaneda encompass the claimed coating solution component concentrations and pH.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Furthermore, Saito teaches that the source of Zr may be zirconium nitrate[0025].  Since Zr is present in Saito’s coating solution in an amount of 1-300mmol/l, one of 
Regarding claims 10-11, since the length of the chain colloidal silica in the coating solution of Saito in view of Kaneda is 25-250nm, one of ordinary skill in the art would have expected that the average particle size of the primary particles of the chain colloidal silica to overlap the claimed chain colloidal silica particle size.  Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 in the response filed 3/30/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 3301205 teaches a method of treating a Zn or Zn alloy coated steel with a coating composition comprising trivalent Cr and Zr and a Zr/Cr ratio of 0.8:1 to 2.0:1, wherein the pH of the coating solution is 3-5(abstract).
Yamaguchi US 2015/0135988(Yamaguchi) teaches a method of treating a zinc or zinc alloy plated surface with a conversion coating solution comprising Cr(III) ions in an amount of 0.5-20g/l[0009], Zr ions in an amount of 0.1-5g/l[0012], Al-modified colloidal silica particles in an amount of 5-50g/l[0007].  The pH of the conversion coating solution is in a range of 1-5[0018].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733